_ FILED
DocuSign Envelope ID: 2C4E8C8B-1CDB-4BFF-A8C1-E2ED9D10577E CHARLOTTE, NC Hand-Delivereg

FEB 5 2021

UNITED STATES DISTRICT COURT ISTRICT QRING) Action: 4: L\-cv- 000S¥- RIC
WESTERN DISTRICT OF NORTH CAROLINA

CONNIE JOANN BAKER, INDIVIDUALLY, ON

BEHALF OF THE DECEDENT’S CHILDREN, D.J.B

AND SHAYLA DANIELLE BAKER, AND ON

BEHALF OF THE ESTATE OF DONNELL K. BAKER = Judge:

VERSUS JURY TRIAL REQUESTED
NATIONAL FOOTBALL LEAGUE INC./ENTERPRISES (NFL) AND

PANTHERS FOOTBALL, LLC
Magistrate:

RRR RRA RRR RERERE KERRI REEK ER EE ERKR EER EER RE REE RRERERREEER REECE REE RERERREREREREERREREREREKERERREREREEREREERERER
COMPLAINT

Plaintiff, Connie Joann Baker, individually, on behalf of the decedent’s children, D.J.B

and Shayla Danielle Baker, and on behalf of the Estate of Donnell K. Baker, brings this

Complaint against Defendants and who alleges as follows:
NATURE OF ACTION

Plaintiffs bring this Complaint and Demand for Jury Trial against Defendants,
National Football League Inc./Enterprises (“NFL”) and the Panthers Football LLC to
obtain redress for Donnell Baker, who was injured, incapacitated, and died as a result of
Defendants’ reckless disregard for his personal health and safety as a professional athlete for

the above-named Defendants. Plaintiffs alleges as follows:

PARTIES
1. Plaintiffs bring this action, individually and on behalf of the Estate of Donnell Baker

(hereinafier referred to as “Estate”). Plaintiff Connie Baker (hereinafter referred to as “Mrs.

Baker’) is a resident of the State of Louisiana, and Donnell was domiciled in the State of

 
DocuSign Envelope ID: 2C4F8C8B-1CDB-4BFF-A3C1-E2ED9D10577E

Louisiana when he died. Donnell’s children are residents and are domiciled in Louisiana
(hereinafter referred to as “Heirs”).

2, The Defendant, National Football League Inc./Enterprises (hereinafter referred to as
“NFL”), is an incorporated professional United States football League with its principal place
of business located 845 Park Avenue New York, NY 10154. Defendant NFL conducts business
throughout this District, the State of North Carolina, and the United States.

3, The Defendant, Panthers Football, LLC (/ereinafter referred to as “Panthers’), a

domestic limited liability company whose principal place of business is located at 800 South

Mint Street, Charlotte, North Carolina 28202.

JURISDICTION AND VENUE

4, This Court has subject matter jurisdiction over Plaintiffs’ claims under 28 U.S.C.
$1339,

5. This Court has personal jurisdiction over Defendants as Defendants conduct
significant business in this District, including establishing consumer and business contracts
here and because the unlawful conduct alleged in the Complaint occurred in, was directed at,
and/or emanated in this District.

6. Venue is proper in this judicial district under 28 U.S.C. § 1391 because a substantial part

of the events and omissions giving rise to Plaintiffs! claims occurred in this district.

FACTUAL ALLEGATIONS
Defendants Had A Duty To Protect Mr. Baker

7. The National Football League (hereinafter known as “NFL”) is the main professional

football league in the United States. It consists of thirty-two teains, split evenly between the

 
DocuSign Envelope ID: 2C4F8C8B-1CDB-4BFF-A3C1-E2ED9D10577E

American Football Conference (hereinafter known as “AFC”) and the National Football

Conference (hereinafter known as “NFC”). The Panthers are a member of the NFC.

s. The NFL is by far the premier sporting organization in the United States and brings in
billions of dollars in revenue each year. This revenue comes directly and indirectly from the
literal blood, sweat and tears of its players. It’s an extremely physical game which includes
almost constant tackling, body, and head shots. Due to the very nature of the game, it would be
assumed that the NFL and its respective Conferences would do everything in its power to
ensure the safety and well-being of its players. However, it is clear that the NFL and its

Conferences have not protected their players to the best of their ability.

9. Myr. Baker trusted the authority and guidelines used by the Defendants to protect his
health and well-being by treating and preventing head-related injuries including the terminal

effects of those injuries later in Life.

10. The NFL and the Panthers were all in a much better position than Mr. Baker to
recognize and mitigate the risks of concussions and head trauma while playing football.
However, they failed to do so.

Studies Establish The Dangers Associated With Concussions And Head
Trauma In Sports, Including Football

11, CTE is a neurodegenerative brain disorder which is caused by repetitive trauma to the
head, most commonly seen in athletes. The first description of CTE was in 1928 by Dr.
Harrison Martland while he was observing a group of boxers. He termed the symptoms of CTE
as “punch drunk syndrome.” Researchers over the next 75 years found CTE symptoms in
boxers and brain trauma victims but less than 560 confirmed cases were reported during that

span of time. In 2005, Dr. Bennet Omalu studied the brain of former Pittsburgh Steeler Mike

 
DocuSign Envelope ID: 2C4F8C8B-1CDB-4BFF-A3C1-E2ED9D10577E

Webster and subsequently published the first evidence of CTE in an American football player.
Symptoms of CTE are not uniform and present themselves in differing degrees of severity and
over varying lengths of time. Some of the most common symptoms include: memory loss;
confusion; changes in personality; erratic behavior such as aggression, depression and suicidal
thoughts, problems with paying attention and difficulty with balance and motor skills. Many of

which, Mr. Baker did present signs of prior to his death.

12, CTE found in football players was not researched extensively until the 2000s. However,
the problem of CTE in athletes that played in high-impact sports was clearly known maybe
decades beforehand. The NFL, however, was making excuses for concussions and head trauma

in their sport as far back as 1994 — the same year that Mr. Baker began his NFL career.

13. In 199+, the Commissioner of the NFL, Paul Tagliabue, created the Mild Traumatic
Brain Injury committee and appointed Dr. Elliott Pellman as the chair of the committee — even
though Dr, Pellman was not highly versed in brain science. Dr. Pellman was even cited as
saying in an interview with the magazine Sports Illustrated, “concussions are part of the

yor

profession, an occupational risk.” This negligent indifference to concussions/head trauma in the
sport were not confined solely to the weak Mild Traumatic Brain Injury committee; it was a

belicf that Commissioner Tagliabue himself held and impressed upon the profession.

14. In late 1994, the Commissioner stated, “On concussions, I think is one of these pack
journalism issues, frankly... There is no increase in concussions, the number is relatively
small... The problem is a journalist issue.” In 1997, The American Academy of Neurology
updated their guidelines and suggested that any football player that received a concussion
during game play should be removed from the field if the player lost consciousness or had any

concussion symptoms 15 minutes after the injury occurred. In the same report, the Academy

 
DocuSign Envelope ID: 2C4F8C8B-1CDB-4BFF-A3C1-E2ED9D10577E

stated, “Repeated concussions can cause cumulative brain injury in an individual over months

or years.”

15. In 1999, the NFL Retirement Board ruled that Mike Webster, a former Pittsburgh
Steelers and Kansas City Chiefs player, was permanently disabled from repeated concussions.
Mr. Webster’s attorney stated, “It’s pretty devastating evidence,” he said. “If the NFL takes the
position that they didn’t know or weren’t armed with evidence that concussions can cause total
disability — permanent disability, permanent brain injury — in 1999, that evidence trumps
anything they say.” However, this ruling was kept secret until it was uncovered by journalists.
When Mr. Webster died in 2002, Dr. Bennet Omalu examined his brain and discovered the
first definitive evidence of CTE in football players. Irresponsibly and astonishingly, in 2004,
the NFL's Mild Traumatic Brain Injury (MTBI) committee attempted to downplay the severity
of concussions in players — even going as far as stating, “players who ultimately play in the
NFL are probably less susceptible to MTBI and prolonged post-concussion syndrome than the
general population.” Over the next several years, numerous former NFL players committed

suicide including Andre Waters and Terry Long.

16, Dr. Omalu studied both of their brains postmortem and discovered CTE. This evidence,
however, was not enough for the NFL to take action to protect its number one asset: its
players. In fact, the NFL tried to downplay the risk as much as possible; for example, even after
a report from the University of Michigan’s Institute for Social Research (which was
commissioned by the NFL) linked dementia, Alzheimer’s, and other memory loss related
cliscases to retired football players at a rate of 19 times the national average. It was not until
the end of 2009 that the NFL finally acknowledged that concussions actually did pose long-

term effects for players when spokesinan Greg Aiello stated in an interview with The New York

 
DocuSign Envelope ID: 2C4F8C8B-1CDB-4BFF-A3C1-E2ED9D10577E

Times, “It’s quite obvious from the medical research that’s been done that concussions can lead

to long-term problems,” This gross negligence is inexcusable.

NFL And Panthers Breached Its Duty To Donnell Baker By Failing To Take

Research Seriously And Failing To Implement Adequate Concussion Management
Guidelines

17. While playing football as a wide receiver for the Carolina Panthers, Mr. Baker suffered
concussions as well as numerous sub-concussive hits to the head while practicing and during
game play. During the time that Mr. Baker was an active player in the NFL, the League and
the Panthers did not meet the duty of care required of it by protecting its employees, including
Mr. Baker, from extreme harm. In fact, it can be argued that the NFL and the Panthers
actually did more to ensure that its players, including Mr. Baker, were kept in harm’s way by
downplaying the risk associated with the game as well as failing to thoroughly pay attention to
the research and the growing evidence that concussions and head trauma were causing

unnecessary risk to its players/employees.

 

18. It wasn’t until 2009-2010 that the NFL began to have adequate guidelines and policies
in place to address concussions and how teams should respond. Unfortunately for Mr. Baker,
this change in tone was over 13 years after he played his final NFL game and was already
adversely affected and suffering life threatening terminal illnesses as a result.

Facts Specific To Donnell Baker

19. Donnell Baker played professional football for the NFL from 1994 to 1998 and as a
player for the Carolina Panthers from April 1996 to December 1996. During his career, Mr.
Baker participated in dozens of football games, practices, and scrimmages. While playing
football in the NFL and for the Panthers, Mr. Baker was knocked unconscious, and suffered

numerous concussions. He was also subjected to countless sub-concussive hits as part of routine

 
DocuSign Envelope ID: 2C4F8C8B-1CDB-4BFF-A3C1-E2ED9D10577E

practice and game play. Unfortunately, the NFL and for the Panthers failed to provide

appropriate medical treatment for these incidents.

20, Since the earliest days of the NFL, through at least 2010, there were no adequate or

 

substantial concussion management protocols or policies in place to address and treat

concussions sustained by Mr. Baker (and others) during practice and in games.

21. Later in life, Mr. Baker’s mental and physical health began to decline. He began
suffering symptoms of depression, mood swings, and seizures. Mr. Baker underwent multiple

emergency room visits as a result.

22. Eventually this pushed Mr. Baker to seek out treatment from a neurologist, with whom
he had several appointments. Upon information and belief, it was from these appointments that
it was discovered that the seizures Mr. Baker suffered from were caused from concussions and

head trauma he had endured during his time as a professional football player.

Mr. Baker’s Injury

23. Upon information and belief, sometime during Mr. Baker’s professional career, he
began exhibiting signs of declining cognitive abilities. Subsequently, Mr. Baker was diagnosed
with seizures which were caused from repeated hits to the head from his time playing
professional] football. Consequently, these seizures were life changing for Mr. Baker. After his
NFL career ended, Mr. Baker becaine a network manager for a technology company which
required him to frequently drive to fulfill the requirements of his Job. However, the seizures
that Mr. Baker would experience would affect him to the point where he would be required to
not drive for weeks and months at a time. This clearly had a huge effect on his well being and

the ability for him to lead a normal life and provide for his family.

 
DocuSign Envelope ID: 2C4F8C8B-1CDB-4BFF-A3C1-E2ED9D10577E

24, My. Baker would also go through periods where he exhibited symptoms of depression
and mood swings. Moreover, despite the fact that Mr. Baker adamantly attempted to live a
healthy lifestyle, the injuries he sustained from his time playing professional football made this

effort futile.

 

25. Specifically, Mr. Baker would regularly go to the gym and workout with his wife. In
Pp 5 g ys 8)

 

 

fact, the morning he died, after dropping off his son at school, Mr. Baker was supposed to meet
his wife at the gym during their normal time for a workout. However, Mr. Baker never

dropped his son off at school nor did he ever arrive at the gym.

96. At some point, Mrs. Baker began to inquire as to Mr. Baker’s delayed arrival.
Consequently, Mr. Baker never arrived. It was later discovered that Mr. Baker had died in his

sleep that morning as a result of a seizure, while his son was still asleep in the adjacent

 

bedroom.

27, Mr. Baker would regularly have both documented and undocumented seizures in his
sleep and after several emergency phone calls to 911, Mrs. Baker was advised that there was
nothing that the medical providers could do and that she would need to let the seizure run its

course,

28. Unfortunately, on February 5, 2020, Mr. Baker’s seizure, in running its course, would

 

prove to be fatal as it resulted in his death.

CAUSE OF ACTION
NEGLIGENCE - WRONGFUL DEATH

29. Plaintiffs incorporate by reference the foregoing allegations.
30. From its ineeption and by virtue of its role in American football, the NFL and the

Panthers have historically assumed a duty to protect the health and safety of all its

 
DocuSign Envelope ID: 2C4F8C8B-1CDB-4BFF-A3C1-E2ED9D10577E

employees/players, including Mr. Baker. The NFL and the Panthers also assumed a duty of
care by voluntarily taking steps to protect and promote the health and safety of its players,
including promulgating safety handbooks and regulations. That duty included an obligation to
supervise, regulate, and monitor the rules of its teams, and provide appropriate and up-to-date
guidance and regulations to minimize the risk of injury to its players.

31. The duties of the NFL and the Panthers included an obligation to supervise, regulate,
and monitor the rules of the League and provide appropriate and up-to-date guidance and
regulations to minimize the risk of long-term and short-term brain damage to NFL football
players, including Mr. Baker.

32. The NFL and the Panthers had a duty to educate each team’s football players on the
proper protocol to evaluate and treat TBI during football games and practices, including
repetitive concussive and sub-concussive injury. The NFL’s and the Panthers’ duties further
included a duty to warn its players of the dangers of concussive and sub-concussive injuries and
of the risks associated with football before, during, and after they played professional football,
and as additional information came to light.

338. The NFL and the Panthers had a duty not to conceal material information from
professional football players, including Mr. Baker.

34, The NFL and the Panthers breached its duties owed to Mr. Baker by failing to
implement, promulgate, or require appropriate and up-to-date guidelines regarding the
evaluation and treatment of TBIs on the playing field, in the locker room, and in the weeks and
months after they sustained TBIs, as well as providing treatment for the latent effects of TBIs.

These failings included, but are not limited to:

a) failure to recognize and monitor concussive and subconcussive injury during

football practices and games;

 
DocuSign Envelope ID: 2C4F8C8B-1CDB-4BFF-A3C1-E2ED9D10577E

b) failure to properly inform players of the dangers of concussive and sub-
concussive injuries;

c) failure to implement adequate policies and guidelines for players who sustained
concussive and/or sub-concussive injuries and/or were suspected of sustaining such
injuries;

dl) failure to implement procedures to adequately monitor the health of players after
they sustained (or were suspected of sustaining) concussive and/or subconcussive
injuries;

e) failure to provide adequate notification, warning and treatment for latent neuro-
cognitive and neurobehavioral effects of concussive and sub-concussive injuries, after

the players left the NFL.

35. Further, the NFL and the Panthers breached its duties to players by failing to disclose
and/or failing to recognize and/or being willfully non-observant of information regarding long
term effects of repetitive head trauma; the dangers of concussive and sub-concussive injuries;
proper ways to evaluate, treat and avoid concussive and sub-concussive injuries to players. The
data and information was available, yet the NFL and the Panthers, its physicians, and the
members of the Mild Traumatic Brain Injury committee decided to overlook, downplay, and
flat out deny any report or information which shed light on the real and devastating effects that
concussions had on people — including their own players.

36. Mr. Baker experienced repetitive concussive and sub-concussive impacts during his
football career, which significantly increased his risk of developing neurodegenerative disorders
and cliseases,

37. The repetitive head accelerations and hits to which Mr. Baker was exposed presented
risks of latent and long-term debilitating chronic illnesses. Absent the NFL’s and the

Panthers’ negligence and concealment, the risk of harm to Mr. Baker would have been

 
DocuSign Envelope ID: 2C4F8C8B-1CDB-4BFF-A3C1-E2ED9D10577E

materially decreased. Thus, as a direct and proximate result of the NFL’s and the Panthers’
negligence, Mr. Baker sustained serious injuries and death.
38. As a result of their negligence, the NFL and the Panthers are liable to Plaintiffs for the

full measure of damages and other relief allowed under applicable law.

NEGLIGENCE - SURVIVAL ACTION

39. Plaintiffs incorporate by reference the foregoing allegations.

40. From its carliest days and by virtue of its role as the leading governing body in
American professional football, the NFL and the Panthers have historically assumed a duty to
protect the health and safety of its players, including Mr. Baker. The NFL and the Panthers
also assumed a duty of care by voluntarily taking steps to protect and promote the health and
safety of its players, including promulgating safety handbooks and regulations. That duty
included an obligation to supervise, regulate, and monitor the rules of its various teams, and to
provide appropriate and up-to-date guidance and regulations to minimize the risk of injury to
its players.

41, The duties of the NFL and the Panthers included an obligation to supervise, regulate,
and monitor the rules of the League and provide appropriate and up-to-date guidance and
regulations to minimize the risk of long-term and short-term brain damage to its players,
including Mr. Baker.

42. The NFL and the Panthers had a duty to educate players on the proper ways to
evaluate and treat TBIs during football games and practices, including repetitive concussive
and sub-concussive injury. The NFL’s and the Panthers’ duties further included a duty to warn
its players of the dangers of concussive and sub-concussive injuries and of the risks associated
with football before, during, and after they played professional football, and as additional

information came to light.

 
DocuSign Envelope ID: 2C4F8C8B-1CDB-4BFF-A3C1-E2ED9D10577E

43, The NFL and the Panthers had a duty not to conceal material information from
players, including Mr. Baker.

44, The NFL and the Panthers breached its duties owed to Mr. Baker by failing to
implement, promulgate, or require appropriate and up-to-date guidelines regarding the
evaluation and treatment of TBIs on the playing field, in the locker room, and in the weeks and
months after they sustained TBls, as well as providing treatment for the latent effects of TBIs.
These failings included, but are not limited to:

(a) failure to recognize and monitor concussive and sub-concussive injury during
football practices and games;
(b) failure to inform players of the dangers of concussive and sub-concussive injuries;

(c) failure to implement return to play regulations for players who sustained concussive

and/or sub-concussive injuries and/or were suspected of sustaining such injuries;

 

(d) failure to implement procedures to monitor the health of players after they sustained

 

(or were suspected of sustaining) concussive and/or sub-concussive injuries;

(e) failure to provide adequate notification, warning and treatment for latent neuro-
cognitive and neuro-behavioral effects of concussive and sub-concussive injuries,

including after their professional careers.

45. The NFL and the Panthers breached its duties to Mr. Baker, by failing to disclose
and/or failing to recognize and/or being willfully non-observant of: material information
regarding the long-term risks and effects of repetitive head trauma they possessed or should
have possessed; the dangers of concussive and sub-concussive injuries; and the proper ways to
evaluate, treat, and avoid concussive and sub-concussive trauma to football players, including

Mr. Baker.

 
DocuSign Envelope ID: 2C4F8C8B-1CDB-4BFF-A3C 1-E2ED9D10577E

4G, As a professional football player in the NFL and the Panthers, Mr. Baker relied upon
the guidance, expertise, and instruction of the NFL and the Panthers in understanding risks
associated with the serious and life-altering concussive and sub-concussive hits in football.

47, At all times, the NFL and the Panthers had superior knowledge of material information
regarding the effect of repeated traumatic head injuries. Because such information was not
readily available to players, including Mr. Baker, the NFL and the Panthers knew or should
have known that they would act and rely upon its guidance, expertise, and instruction on these
crucial medical issues while playing professional football and thereafter.

48. Repetitive TBs during football practices and games have a pathological and latent
effect on the brain. Repetitive concussive and sub-concussive blows to the head can
significantly increase a person’s risk of developing neurodegenerative disorders and diseases,
including but not limited to CTE, Alzheimer’s disease, and other similar cognitive-impairing
conditions, especially at an early age.

+49. Mr. Baker experienced repetitive concussive and sub-concussive impacts during his
professional football career, which significantly increased his risk of developing
neurodegenerative disorders and diseases The repetitive head accelerations and hits to which
Mr. Baker was exposed presented risks of latent and long-term debilitating chronic illnesses.
Absent the NFL’s and the Panthers’ negligence and concealment, the risk of harm to Mr.
Baker would have been materially decreased.

50. Thus, as a clirect and proximate result of the NFL’s and the Panthers’ negligence, Mr.
Baker incurred damages in the form of permanent brain damage, emotional distress, medical
costs, health care, secondary care, other out-of-pocket expenses, lost time, lost earnings, and

other damages.

 
DocuSign Envelope ID: 2C4F8C8B-1CDB-4BFF-A3C1-E2ED9D10577E

 

51. As a result of their negligence, the NFL and the Panthers are liable to Plaintiffs for the

full measure of damages and other relief allowed under applicable law.

BREACH OF IMPLIED CONTRACT

52. Plaintiffs incorporate by reference the foregoing allegations.

 

53. To the extent that an express written contract cannot be established between the NFL,
the Panthers and Mr. Baker, the facts set forth support the finding of an implied contract.

54, Under the implied contract, NFL and the Panthers players, including Mr. Baker,
agreed to be bound by NFL rules and regulations in exchange for their participation in League
teams and games, including the Carolina Panthers. As a condition of the implied contract, the
NFL and the Panthers agreed to abide by the promises set forth in its own Agreements and
Bylaws.

55, My. Baker indicated his acceptance of the contract, and further, fully performed under
the contract, by participating as a player in accordance with NFL rules and regulations.

56. The NFL and the Panthers breached its implied contractual duties by failing to ensure
Mr. Baker was provided with a safe environment in which to participate in football activities.
The NFL and the Panthers further breached its contract by concealing and/or failing to
properly educate and warn Mr. Baker about the symptoms and long-term risks of concussions

and concussion-related traumatic injury.

 

57. The NFL’s and the Panthers’ breach caused Mr. Baker to suffer physical injury and

damages in the form of, infer alia, past medical expenses, other out-of-pocket expenses, lost

 

time, lost earnings, and other damages, including death.
58. As a result of its misconduct, the NFL and the Panthers are liable to Plaintiffs for the

full measure of damages and other relief allowed under applicable law,

 
DocuSign Envelope ID: 2C4F8C8B-1CDB-4BFF-A3C1-E2ED9D10577E

 

RESTITUTION
(in the Alternative to Breach of Contract)

59. Plaintiffs incorporate by reference the foregoing allegations.

60. The NFL and the Panthers receives, and during Mr. Baker's participation as a player
in the Carolina Panthers, Jacksonville Jaguars, and St. Louis Ram’s (formerly St. Loucs
Rams) football teams received, significant revenues from the football played by its
employees/players. These revenues include, but are not limited to, contractual revenues from
broadcasting, merchandising agreements, and ticket sales.

61. The NFL and the Panthers appreciates and has knowledge of such benefits.

62. Under principles of equity and good conscience, the NFL and the Panthers should not
be permitted to retain the profits received at the expense of Plaintiffs, due to its unlawful
misconduct or otherwise failing to prevent such injuries as described above.

G63. Plaintiffs seek restitution and/or disgorgement of all monies the NFL and the

Panthers has unjustly received as a result of its misconduct alleged herein.

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs, individually and on behalf of the Estate of Donnell K.

Baker, respectfully requests that the Court enter an Order providing for the following relief:

A. Declare that Defendants actions, as set out above, constitute negligence and breach

of contract;

B. Award all economic, monetary, actual, consequential, compensatory, and punitive
damages caused by Defendants conduct, including without limitation damages for past medical
expenses, other out of pocket expenses, lost time and interest, lost future earnings, death, and

other damages;

 
DocuSign Envelope ID: 2C4F8C8B-1CDB-4BFF-A3C1-E2ED9D 10577E

C. Award Plaintiffs restitution and/or disgorgement of all monies Defendants have

unjustly received as a result of its misconduct alleged herein;
D. Award Plaintiffs reasonable litigation expenses and attorneys’ fees;
E. Award Plaintiffs pre- and post-judgment interest, to the extent allowable;

F. Enter injunctive and/or declaratory relief as is necessary to protect the interests of

Plaintiffs; and
G. Award such any other and further relief as equity and justice may require.

Docusigned by:

(ovnic Baker

0468495734 1047F.

 

Connie Baker, Pro Se

451 Oakford Dr.

Baton Rouge, Louisiana 70815
995-266-7920

Pro Se Plaintiff

 
